Citation Nr: 0516727	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  94-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
several periods of active duty from July 1972 to December 
1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1993  rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia, 
which, inter alia, denied the veteran's claim of entitlement 
to service connection for periodontal disease. The case was 
transferred to the custody of the Roanoke, Virginia VA 
Regional Office (RO), which is now the agency of original 
jurisdiction. During the course of the appeal, the Board 
remanded the case for further evidentiary development and to 
comply with duty to notify and assist requirements. Following 
development, the case was returned to the Board.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	The periodontal disease that the veteran had in service 
was treated and resolved without resulting in a residual or 
lasting disability.

3.	The veteran's current periodontal disease began several 
years after service and is not the result of disease, injury, 
or incident of service.

4.	There is no competent medical opinion or evidence 
providing a nexus between the veteran's periodontal disease 
and his service.






CONCLUSION OF LAW

Service connection for periodontal disease is not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(c), 3.381, 
17.161, 17.162 (2004); 38 C.F.R. §§ 3.381, 3.382 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In an October 2003 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to his service connection claim. Specifically, 
the RO informed the veteran that to establish entitlement, he 
will need to obtain medical records, treatment records, and 
service records. The RO informed the veteran that to 
establish entitlement, he will need to obtain evidence to 
show that his current disability is related to an injury or 
disease that began in or was made worse during service, or 
that there was an event in service that caused an injury or 
disease.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its October 2003 
letter, the RO informed the veteran that it was seeking to 
obtain his service medical records, VA treatment records, 
employment records, records held by federal agencies, and 
that it would continue to obtain any VA or private medical 
treatment records it receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the October 
2003 letter, the RO provided the veteran a list of the things 
that the evidence must show to prove his claim and instructed 
him to send in any supporting evidence. It informed the 
veteran that although it would assist him in acquiring 
available evidence, it was still the veteran's responsibility 
to ensure that VA obtained them. The RO also instructed the 
veteran to provide information about any person or agency who 
may have additional evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the October 2003 letter, 
the RO instructed the veteran to send in the requested 
information and evidence within a designated period of time. 

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete claim application, the RO 
must provide the veteran with the aforementioned notices. 
However in this instance, the duty to notify and assist 
requirements of VCAA had not been enacted at the time of the 
initial unfavorable decision in May 1993. Furthermore, even 
though the appellant was not provided the aforementioned 
notice prior to the initial unfavorable decision, it is 
determined that he is not prejudiced by the timing of the 
notice. VA has consistently asked the veteran for information 
about where and by whom he was treated for his dental 
condition throughout the period that his claim entered 
appellate status. Furthermore, the veteran has not contended 
that he was prejudiced by the timing of the notices contained 
in the October 2003 VCAA letter.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005).  

Throughout the adjudication process and in the October 2003 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. In view of the development that has been undertaken 
in this claim, further development is not needed to comply 
with VCAA. The appellant has been informed of the information 
and evidence needed to substantiate his claim, and he has 
been made aware of how VA would assist him in obtaining 
evidence and information. He has not responded to the October 
2003 request for additional evidence and he has not 
identified any additional, relevant evidence that has not 
been requested or obtained. Therefore, there are no 
outstanding records to obtain. When the appellant has 
provided information about where he was treated for his 
claimed condition, VA has obtained the records. For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim. In short, the requirements under the VCAA have 
been met. Accordingly, there is no potential prejudice to the 
veteran for failure to develop the claim. Therefore, the 
Board will proceed to consider the merits of the appeal.


Factual Background

The veteran's service entrance examination in April 1972 
indicated a normal and acceptable evaluation for his mouth 
and dental condition. His service examination in January 1981 
also showed an acceptable dental evaluation. The veteran was 
noted to be in excellent health, and there were no reported 
complaints of periodontal disease or other related dental 
problems.

The veteran's discharge examination in August 1992 reported a 
history of severe tooth or gum trouble. However, it displayed 
an acceptable dental condition in terms of dental defects and 
diseases.

The veteran's service medical records indicate that he 
received dental care in 1974, which consisted of flossing and 
scaling. In 1977, he had his teeth cleaned (prophylaxis) and 
he received fluoride treatment. In January 1980, his teeth 
were cavitroned (ultrasonically cleaned) and hand scaled. 
Stains were removed, and fluoride treatment was given. Oral 
hygiene was noted to be good and no periodontal diagnosis was 
reported. In April 1984, the veteran received additional oral 
hygiene instructions.

In May 1987, radiographs (Panorex and bite-wings) were taken. 

In June 1987, the veteran's oral hygiene was noted to be 
fair, and he received prophylaxis cleaning, cavitron 3 
sextants and he was reappointed for fine scaling, along with 
max arch and fluoride treatment. He also received 
preventative dental training which stressed flossing and 
brushing techniques. 

Later in June 1987, the veteran was found to have periodontal 
abscess of tooth #2, which was incised and drained, and he 
was given Penicillin. The veteran was also given fine scaling 
of six sextants (all) and his teeth were again polished, 
along with fluoride treatment.

In June 1988, the veteran had an abscess maxillary left 
distal to tooth #16 (3rd molar). Pocket was 15 mm with +3 
mobility, class III furcation involvement. The diagnosis was 
periodontally hopeless. The veteran elected to defer 
extraction and he was given antibiotics. 

In 1988, he had a PSR reading which indicated that the depth 
of his periodontal pockets throughout his mouth was not 
greater than 3.5 mm and there was no bleeding or probing. 
There was no evidence of periodontal disease. 

In December 1989, PSR readings indicated pockets no greater 
than 3.5 mm but there was bleeding in every sextant on 
probing. The diagnosis was gingivitis.

In January 1990, dental evaluation indicated the veteran had 
generalized advanced periodontitis with 30-50% maxillary 
horizontal bone loss and furcation involvement. There was 
noted generalized subgingival calculus.

In February 1990, he received scale and root plane #2 through 
#11 and later, #12 through #15.

In March 1990, he received scale and root plane mandibular 
arch.

In April 1990, re-evaluation indicated that treatment 
consisted of a non-surgical approach to continue the scaling 
and root planing.

In June 1990, there was a touch-up of #2, #10 distal, #14 
mesial, with plans to extract #16.

In October 1990, prophylaxis was done again, along with 
polish and fluoride treatment; #16 was later extracted.

The veteran was discharged from service in December 1992.

The veteran was seen at the Dublin, Georgia VA Medical Center 
in May 1993 and was diagnosed with a periodontal condition, 
type III. It was noted that he was status post periodontal 
treatment with 3.5-4 mm pockets and no periodontal treatment 
was needed. The recommendation was for prophylaxis, scaling, 
and root planing. 

In October 1993, VA records indicated that his periodontal 
condition was good and no further periodontal treatment was 
indicated at that time.

In December 1998, the veteran was seen at the Richmond VA 
Medical Center and was diagnosed with advanced periodontal 
disease, severe alveolar bone loss, and furcation involvement 
of maxillary and mandibular molars. PSR readings indicated 
generally greater than 5.5 mm pockets with bleeding on 
probing. He stated that he had gum flare-ups, bleeding once 
in awhile and abscesses come and go. It was noted that he had 
not had periodontal treatment since he was seen at the VA in 
1993.

Examination at the Richmond VA Medical Center in May 1999 
revealed similar findings to that of December 1998. The 
examination noted complaints of occasional bleeding of the 
gums with a history of, but no recent gum abscess. There was 
moderate to severe alveolar bone loss of both the maxillary 
and mandible. The teeth were considered relatively stable 
except the lower teeth revealed +1 mobility.

The veteran received private dental treatment from Dr. J. C. 
in 1999. 

VA conducted a dental examination in April 2003 with a review 
of service medical records and post-service treatment 
records. The examiner found a much improved periodontal 
condition. Only teeth #30 and #31 had pockets greater than 
4mm. The examiner noted the veteran had received periodontal 
treatment. He was noted to have active localized 
periodontitis in the mandibular right posterior teeth.

The examiner consulted with a periodontist, Dr. K., regarding 
the veteran's history of periodontal treatment. Dr. K. 
reportedly reviewed the records, including the radiographs 
taken in May 1987 and indicated that he thought there was the 
appearance of early localized periodontitis on the bite-wings 
of 1987 involving teeth #3 and #19. Dr. K. could not diagnose 
periodontal disease on the Panorex of 1987.

Dr. K. also believed that the treatment given to the veteran 
in June 1987, in which he was given fine scaling of six 
sextants, given teeth polishing, and fluoride treatment, was 
for periodontal disease. Dr. K. indicated that this was the 
initial treatment for the disease.

Upon examination and consulting Dr. K., the examiner rendered 
the opinion that the veteran had early onset of periodontitis 
during service in 1987, which was treated appropriately with 
deep and fine scaling and curettage. The examiner noted that 
the military periodontist also recommended the treatment in 
1990. The examiner concluded that the military provided 
nonsurgical therapy, which stopped the progression of 
periodontal disease. The examiner indicated that he based 
this finding on the status post periodontal treatment 
diagnosis at the Dublin, Georgia VA Medical Center in 1993. 
The examiner's conclusion was that the veteran's mouth 
deteriorated significantly after service from 1993 until 1998 
due to the lack of professional care. 


Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004). Even if the disease at issue is initially diagnosed 
after the veteran's discharge from service, service 
connection may still be granted for any disability first 
noted after discharge, when all of the evidence establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2004); see also Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).

Here, the veteran has been offered the notice and opportunity 
to provide medical evidence that his current disability is 
due to a chronic disease or injury during service. He was 
provided a VCAA letter in October 2003 that requested 
additional evidence, but he has not indicated that any 
records are available which should be obtained.

VA conducted an examination in April 2003 with a review of 
the case folder, which included service medical and post-
service treatment records. The examination included a 
consultation with a periodontist to evaluate Panorex and 
bite-wing radiographs taken during the veteran's service in 
May 1987. The consulted periodontist indicated that he 
thought the radiographs indicated the appearance of early 
localized periodontitis and believed the subsequent treatment 
in June 1987 was the initial documented step in treating the 
periodontal disease. 

The VA examiner noted that he considered the Dublin, Georgia 
VA Medical Center's May 1993 report, which found periodontal 
condition of type III and indicated that the veteran was in 
status post periodontal therapy and that no treatment was 
needed at that time. The VA examiner's opinion was that the 
veteran's periodontal disease initially manifested in service 
in 1987 but that it was treated appropriately through non-
surgical therapy, which effectively stopped the progression 
of the periodontal disease. His conclusion was that the 
veteran's dental condition deteriorated significantly after 
service from 1993 to 1998 due to the lack of professional 
care.

The veteran's representative contends in his May 2005 brief 
that although the periodontal disease was stopped by the non-
surgical treatment, it was only temporarily halted, as it was 
not cured. Despite this interpretation of the VA examiner's 
opinion, a more reasonable and clear reading of the VA 
examiner's opinion indicates that he found the veteran's 
current periodontal condition to be the result of the lack of 
professional dental care after service rather than from a 
service disease or event. The examiner found the periodontal 
disease to have been an acute condition that was treated and 
effectively resolved. The condition was thus transitory with 
no residuals and the subsequent periodontal condition was the 
result of post-service lack of attention to proper 
professional dental care.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Despite the veteran's contentions that 
his periodontal condition was a chronic disease which 
continued from service to the present, he is not competent to 
render such a medical opinion. The veteran is competent to 
describe symptoms he had during service, but as a layperson, 
he is not competent to make a medical diagnosis or to relate 
a medical disorder to a specific cause. 38 C.F.R. § 3.159(a) 
(2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent nexus 
opinion outweighs the veteran's contention. Since the record 
is devoid of any competent medical evidence that reflects his 
periodontal disease is related to service and there is no 
indication of treatment evidence that has not been obtained, 
the veteran is not entitlement to service connection. 

It is noted that during the pendency of this appeal, the 
regulations of service connection for certain dental 
disabilities were changed. In determining whether a 
particular new statute or new regulation may be applied to a 
pending case, it must first be determined whether the statute 
or regulation itself addresses that issue. If the statute or 
regulation is silent, it must be determined whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects. 
Generally, if applying the new provision would produce such 
retroactive effects, the new provision should not apply the 
new provision to the claim.  If applying the new provision 
would not produce retroactive effects, the new provision must 
be applied. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

There is no simple test for determining whether applying a 
new statute or regulation to a particular claim would produce 
retroactive effects. Generally, a statute or regulation would 
have a disfavored retroactive effect if it attaches new legal 
consequences to events completed before its enactment or 
extinguishes rights that previously accrued.  Most statutes 
and regulations liberalizing the criteria for entitlement to 
a benefit may be applied to pending claims because they would 
affect only prospective relief.  Statutes or regulations 
restricting the right to a benefit may have disfavored 
retroactive effects to the extent their application to a 
pending claim would extinguish the claimant's right to 
benefits for periods before the statute or regulation took 
effect.

The Board notes that during the pendency of the veteran's 
appeal in February 1994, 38 C.F.R. 4.149 was installed, which 
limited service connection for noncompensable dental 
disabilities (i.e. replaceable missing teeth, carious teeth, 
alveolar abscesses, periodontal disease such as pyorrhea, and 
Vincent's stomatitis) to treatment purposes only. Prior to 
the changes in the regulations in 1994, service connection 
was authorized for certain dental disabilities. However, in 
this case, the veteran's periodontal condition was 
effectively treated in service and resolved completely with 
no residual effect. Therefore, even when the case is 
considered under earlier regulations, there is no basis for 
service connection. See 38 C.F.R. §§ 3.381, 3.382 (1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for periodontal disease 
must be denied. 38 U.S.C.A § 5107 (West 2002); 38 C.F.R. § 
3.102 (2004).




ORDER

Entitlement to service connection for periodontal disease is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


